[DIRECTED SERVICES LLC STATIONERY] October 1, 2010 United States Securities and Exchange Commission treet, NE, Room 1580 Washington, DC 20549 Re: ING Life Insurance and Annuity Company Variable Annuity Account B Registration Statement on Form N-4: ING express Retirement Variable Annuity File Nos.: 333-167182 and 811-02512 Dear Sir or Madam: Directed Services LLC, as underwriter, hereby requests that the effective date of Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 be accelerated to October 1, 2010 or as soon thereafter as practicable. This request is being made pursuant to Rule 461 under the Securities Act of 1933. Respectfully, DIRECTED SERVICES LLC By: /s/ Richard E. Gelfand Richard E. Gelfand Chief Financial Officer 1475 Dunwoody Drive West Chester, PA 19380-1478 Tel: (610) 425-3563 Fax: (610) 425-3520
